Opinion oe the Court by
Judge Hardin :
If tbe court erred in any ruling as to instructions, asked or given in this case, the error is not available in this CQurt, since such ruling -does not appear to have been excepted to, as allowed by section 275, Criminal Code, (Barnes vs. Commonwealth, 3 Met. 13.)
Nor is the action of the coiirt in refusing to grant a new trial on the ground that the verdict of the jury was not sustained bj the evidence, subject to revision in this court. By section 349, Criminal Code, “an error in granting or refusing a new trial” is not one which is sufficient to reverse a judgment. (Murphy vs. Commonwealth, 1 Met. 366.)
The judgment is therefore affirmed.